United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 08-2428/2615
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeals from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Larry J. Young,                         *
                                        * [PUBLISHED]
             Appellant,                 *
                                        *
Huey Long Company, Inc.,                *
                                        *
             Garnishee.                 *
                                   ___________

                             Submitted: July 7, 2009
                                Filed: January 29, 2010
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In these consolidated appeals, Larry J. Young challenges the district court’s1
denial of his motion for contempt and its order of garnishment.




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.
       In September 1990, Young was ordered to pay restitution to the United States
as a condition of supervised release, after he was found guilty of filing false tax
claims. Young was discharged from supervised release in November 1993 and the
criminal case terminated. In January 2008, the government applied for a writ of
continuing garnishment, naming Young’s employer as garnishee. Young moved to
quash the proceeding and later to dismiss, asserting the government was “mixing civil
and criminal jurisdictions.” The district court denied the motions, ruling the
government could initiate collection proceedings to collect a fine or restitution as part
of a criminal sentence.

        Young then moved to hold the government in contempt, claiming it had filed
a false lien notice in the county recorder’s office, and had violated a court order by
initiating the garnishment proceeding despite his discharge from supervised release.
The court denied the motion because Young’s obligation to pay restitution did not
terminate when his supervised release ended. See United States v. Rostoff, 164 F.3d
63, 66 (1st Cir. 1999) (failure to pay at the time due renders payment overdue; it does
not abate the obligation; restitution order extinguished by satisfaction, not by passage
of time). Young appeals the district court’s denial of his contempt motion and seeks
to proceed in forma pauperis in appeal No. 08-2428. We dismiss this appeal as
premature because Young filed his notice of appeal before final judgment was entered,
and the merits of the appeal are before this court in appeal No. 08-2615.

        This court concludes the district court did not err in ordering garnishment or
denying in forma pauperis status. See In re: Southwestern Glass Co., Inc., 332 F.3d
513, 516 (8th Cir. 2003) (conclusions of law are reviewed de novo). The judgment
is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-